We have carefully read the entire testimony in this case and we think the findings of fact by the court are sustained by the testimony. We are not unmindful of the rule that in an equity case, and this is an equity case purely, that this court has a right to review and weigh the evidence, and if the findings of the trial court are against the weight of the evidence, this court may reverse the findings and the judgment of the trial court. But the converse of this rule is equally controlling on this court; that is, if the findings of fact and conclusions of law made by the trial court are not clearly against the weight of the evidence, this court will not disturb the findings of the trial court. This rule is too well established by this court to require the citations of authorities. After a careful reading of the testimony and findings of fact by the court, we are of the opinion that the judgment in this case is sustained by the weight of the evidence, and controlled by the case of Perry v. Shaver, 101 Okla. 248, 225 P. 359. The judgment of the trial court is, therefore, affirmed.
By the Court: It is so ordered.